 174 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Renzetti's Market, Inc. and Retail Clerks tional Union, AFL-CIO, Local 1059, Petitioner. Case 9-RC-12300 September 18, 1978 DECISION ON REVIEW AND DIRECTION OF ELECTION BY MEMBERS PENELLO, MURPHY, AND TRUESDALE On February 14, 1978, the Regional Director for Region 9 issued a Decision and Direction of Election in the above-entitled proceeding in which he found inappropriate Petitioner's requested unit of all time and regular part-time employees (with certain exclusions) employed by the Employer at one of its stores at 1225 Oakland Park Avenue, Columbus, Ohio. Instead the Regional Director found, in ment with the Employer, that the appropriate unit should also include the employees at the Employer's other store, located at 1790 East Dublin-Granville Road, Columbus, Ohio.1 Thereafter. in accordance with Section 102.67 of the National Labor Relations Board's Rules and Regulations, Series 8, as amended. the Petitioner filed a timely request for review of the Regional Director's decision, contending that in ing the petitioned-for unit inappropriate the Regional Director had departed from established Board edent. The National Labor Relations Board. by graphic order dated March 13, 1978, granted the quest for review. Thereafter, Petitioner and the ployer filed briefs in support of their respective positions. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act. as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the entire record in this proceeding with respect to the issue under review and makes the following findings: The Employer, Renzetti's Market. Inc., owns and operates two retail grocery stores in Columbus, Ohio. One store is located at 1225 Oakland Park Avenue, herein referred to as Store No. I, and the other store is located 4 miles away, at 1790 East ville Road, herein referred to as Store No. 2. It is estimated that of 100 employees working for the ployer, 25 work at Store No. I and 75 work at Store No.2. On December 12, 1977, Petitioner filed a tion for an election seeking to represent a unit of em-1 As the Regional Director uncertam whether the Petitioner Lo proceed to an election m the larger unit found appropnate. his DeciSion and Direction of Election wa!\ conditamed upon Petltloner's suhmJttmg an tional showing of mterest m the larger unit. 238 NLRB No. 23 ployees at Store No. I. The Employer, however, tended that the only appropriate unit was one that would include the employees at both of the stores.2 In his decision. the Regional Director agreed with the Employer, finding that the record evidence rebutted the presumption favoring the appropriateness of the single-store unit. On review, Petitioner contends that the Regional Director unduly emphasized such tors as centralized administrative control, uniform fringe benefits, and interdependence of the stores' erations and failed to accord appropriate weight to that factor which is of chief concern to the ees; namelv. that control of the day-to-day working conditions Store No. I is, by and large, separate and autonomous from the decisions affecting the daily operations at Store No. 2. According to tioner. this latter factor supports the appropriateness of the single-store unit. We find merit in the er's contention. The Employer's operations are principally trolled by two corporate officers: AI Renzetti, its ident, and his son, Robert Renzetti, the treasurer. Corporate headquarters are located in the same building as Store No. 2. During the past 6 years. the Renzettis have established a business which is highly integrated and administratively centralized. Thus, such matters as purchasing. accounting, roiL advertising. and pricing are centrally handled at the corporate headquarters and are uniformly applied to both stores. Wages, benefits, and an employee profit-sharing plan are also applied uniformly, and these benefits are determined by companywide, as posed to storewide, seniority. Employees at both stores have the same job skills, functions, and cations. The central office also transfers equipment and merchandise between the stores; posts notices at both stores of job vacancies and promotion nities: sets up uniform store layouts and dress codes; and arranges for store maintenance and security vices.1 At the hearing the Employer also adduced dence that its annual Christmas party and various other social events are conducted on a companywide basis. The record supports this contention.4 In contrast to the above instances of uniform troL the day-to-day decisions at each store are, by 1s no dispute with respect to umt compositiOn. Thus. hoth part1es agree that the unn should mclude all full-time and regular part-time employ· ees. excluding the meat department employees, who are separately represent· cd by another unwn. See. fn. 12. mfra. 1 It appears from the record that most of these admm1Strat1ve matters are handled by Robert Renzetti. rather than hiS father. as AI Renzetti is. more often not. away from office overseeing the daily operations at Store No. I. 4 The Employer also contends that every 4 months 1t schedules a luncheon m which employee representatives from both stores meet wnh the Renzettis to a1r grievances, discuss pohcies. and make .'!uggestwns. However. we cline to g1ve much we1ght to this matter as the record shows that the ployer has held l>nly one such luncheon m the pa>t 6 years. that bemg lfl October 1977.  RENZETTI'S MARKET. INC 175 and large, separately handled within the store by a local store manager and one of the Renzettis. Thus. AI Renzetti spends at least 80 percent of his time at Store No. I. and, with the assistance of Store ager Raymond Schirtzinger. determines when to cipline employees: approves the daily work schedule: approves employee requests to leave when they are sick on the job; determines which employee to send home if there is a sudden slack in business: mines when overtime is necessary: and handles all of the routine problems and grievances. Robert Renzetti and Store Manager John Smith make similar sions with respect to the employees at Store No. 2. With regard to decisions affecting discharges and promotions, such matters are not handled separately within each store. but are jointly handled by both Renzettis. However. as AI Renzetti is constantly sent at Store No. I. it would appear that he is in a better position than Robert Renzetti to comment on the job performance of those employees. In addition. store managers and department supervisors are sulted in such instances, as they too are authorized to evaluate employee performance. Similarly. while merit raises must ultimately be approved by both the Renzettis. requests for these raises are usually ated at the store level by the manager or a ment supervisor. Hiring of employees is also a matter jointly coordinated by the Renzettis. but the store manager participates in the interviewing process and is often the one to alert the Renzettis to the need to hire more help.s With regard to employee interchange, the ployer asserts that there have been frequent nent and temporary transfers between the two stores over a 5-year period. At the hearing the Employer submitted a list of 28 such transfers. while contending that there were. in fact. more transfers than those cluded in the exhibit. However. an examination of the circumstances surrounding the 28 transfers reveals the following: 5 transfers involved meat department employees. an excluded category: 5 were transferred in 1972 for the purpose of opening the second store: I transfer involved a promotion: another transfer was. in effect, the reemployment of an employee after a several-years absence: 5 transfers were made at the convenience of those employees: and the remaining 10. which were made at the Employer's request. were not mandatory. Of these 10 latter transfers. 7 were temporary." 1 While Joh applicants are generally wstructed to apply for work at the central office. some applicants apply '" person at the mdtvtdual stores. In thts regard. at the heanng Roher! Renzetti testtfied that hts father has. um· laterally. htred applicants who have applied for work at Store No. I 6 At the heanng. Robert RenzettJ also datmed that. 1n awardmg overttme. the company from one stnre to the other. In th1s regard. Renzett1 testtfied that ellgthtllt) i()f overttme ts determmed h) cnmpanywtde senmnt) and, therefore. 1f i)\ ertlme were avadahle at St,lre Nu. I and the On the basis of the foregoing. we do not find the record evidence sufficient to rebut the presumption favoring the petitioned-for unit. In this regard, we have frequently noted that the party seeking to come the presumption appropriateness of the store unit must be able to show that the day-to-day interests of the employees at the sought location have merged with those of the employees at the other tions.7 We do not believe that the Employer herein has made such a showing. First. the evidence of employee interchange. as noted above. does not establish such a level of fers as to undermine the separate community of est of the employees at Store No. I. Clearly, 10 fers at the Employer's request-7 temporary and 3 permanent-over a 5-year period cannot be said to contribute to the cohesiveness of the two-store unit.8 Second. the Employer's centralized administration is not, in our view, the primary factor which we must consider in determining whether the employees ing at Store No. I enjoy a community of interest rate and distinct from the employees at Store No. 2. Rather. what is most relevant is whether or not the employees at the sought store perform their day work under the immediate supervision of one who is involved in rating their performance and in affecting their job status and who is personally volved with the daily matters which make up their grievances and routine problems. It is in this work that we examine community of interest. for the day-to-day problems and concerns among the ployees at one location may not necessarily be shared by employees who are separately supervised at other location.9 Here. it has already been noted that, while both Renzettis determine matters of discharge and tion. AI Renzetti is better able to comment on the job performance of employees over whom he has con-most eligthle emplo)ee worked at Store No.2. that employee would he gtven the opportunity tu wnrk the uvert1me. However. the test1mon) m this regard was confused and unclear, and there is no record of the number of times in whtch such transfers have occurred. Moreover. the record does ind.JCate that most of the nverttme anses on such a spontaneous has1s that there ts little opportuntl) fnr the Employer lo apply thts transfer poltcy. 'See, e.g .. Punty Supreme. Inc. 197 915.917 (1972); Star .Harker Co .. dlh/o Don·., Stor Market. 172 NLRB 1393. 1395(1968); see, generally. Haa!( Drug Company. Incorporated. 169 NLRB 877 ( 1968). 8 Contrary to the of the Regional Dtrector, the remamtng stances of employee Interchange noted above ·those tnvolvmg the openmg of another store, promntions. and those made at the of the employees are nnt entitled to much weight 10 determmmg the scnpe ()f the appropnate umt. In additiOn, m h1s d1scuss1on of employee mterchange. the RegH .. mal tor improperly emphaSIZed that many employees have heen htred at one store and placed m the other. However. as admtlted a! the hearing hy Rohert Rrnz..ettt, the list of employees htred at nne store and workmg at the other IS not a hsl of transferees. The list rnerely that applicants are frequently Instructed to suhmtt applications at the central office at Store No. 2 and are then plat:ed m whtchever store an opemng. 'See. e.g .. /laag Drug Compam'. Inc .. 169 NLRB at 878; Star .Harket Co. J'huJ Dan's Star Harl.et Co. 172 NLRB at 1395; Punt\' Suprmte, Inc .. 197 NLRBat917  176 DECISIONS OF NATIONAL LABOR RELATIONS BOARD stant supervision. Similarly, employees at Store No. I depend on AI Renzetti and the store manager to evaluate their work, support their requests for raises, award their overtime, and resolve any other daily problems and grievances that may arise. Thus. ters which are of the keenest interest to the employees 
are handled within the store, and the employees know that in most instances the store management does not have to venture outside of the store for approval of its decisions. Judged against the criteria set forth above. it is apparent that the immediate supervision and day-to-day concerns at Store No. I are separate and autonomous from those at Store No. 2. Nevertheless, the Employer would have us hold that the requisite autonomy is absent here since the day-to-day tion at each store is largely controlled by a central corporate officer and that such corporate presence precludes the individual store manager from ing the necessary independence which prompted us to uphold the appropriateness of the single-store unit in Buehler's Food Markets, Inc., 10 and Pneuma tion d/b/a/ P & C (Cross Co.).11 The Employer's gument misses the mark for it is the separate sion at each of the stores, not the independence of the local store manager, which underscores our analysis. The fact that this supervision is exercised by uals who may also assume corporate responsibilities is of no moment. In Haag Drug Company, we sized this point by particularly noting: ... [I]n chain [store] operations where the actual day-to day supervision of a store is, in part. in the hands of a dual-function official, who daily divides his time between actual in-store supervi-"232 NLRB 785 ( 1977). 11 228 NLRB 1443 (1977). sion and the performance of central office tions ... [t]he handling of the employees' day problems is no less a local matter merely because the official responsible for the day supervision of the store also performs central office functions.12 Thus, in view of the autonomous supervision at each of the stores, the lack of significant employee change, the absence of any bargaining history among the unit employees, 13 and the fact that no labor ganization seeks to represent the employees on a broader basis, we find that there is a sufficient basis for granting Petitioner's request for a single-store unit. Accordingly, we find that the following unit is propriate for purposes of collective bargaining within the meaning of Section 9(b) of the Act: All full-time and regular part-time employees at the Employer's store located at 1225 Oakland Park Avenue, Columbus, Ohio, excluding meat department employees, casual employees, sonal employees, guards and supervisors as fined in the Act. [Direction of Election and Excelsior footnote omitted from publication.) 12 169 NLRB at 878. fn. 7. "Allhough the Food and Allied Workers Otstrict Union No. 346 sents the Employer's meat department employees at both stores m a single unit. we reJect the Employer's contention that its relationship Wtth thiS umon constitutes a bargaimng history in support of tis present claim for a two-store unit. It ts well established that a bargaining history with certain categories of employees does not control unit disposition with respect to other categories of employees as to whom there is no bargatning hiStory. See. e.g .. Miller & Miller Motor Freight Line, 101 NLRB 581 (1952); North American Rockwell Corporation. Aerospace & Systems Operatwns (Los Angeles DiŁ·ision), 193 NLRB 985 (\971). 